Citation Nr: 1301695	
Decision Date: 01/16/13    Archive Date: 01/23/13

DOCKET NO.  08-26 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to March 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In July 2012, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

The issue of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An August 2001 rating decision denied service connection for a bilateral knee disability and the Veteran did not appeal that decision, or submit documentation constituting new and material evidence within the one-year appeal period.

2.  Evidence received since the time of the final August 2001 rating decision raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right knee disability.




CONCLUSIONS OF LAW

1.  The August 2001 rating decision, in which the RO denied service connection for a bilateral knee disability, is final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

2.  Evidence submitted to reopen the claim of entitlement to service connection for a right knee disability is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist her in obtaining such evidence.  38 U.S.C.A.           §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2012).  Given the favorable disposition of the action here, which is not prejudicial to the veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A.        § 5108.  See 38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.            38 C.F.R. § 3.156(a) (2012).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under    38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under           38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).
The RO denied service connection for a bilateral knee disability in August 2001 and notified the Veteran of the decision in October 2001.  The rating decision was not appealed, and the Veteran did not submit documentation constituting new and material evidence within the one-year appeal period.  Thus, the August 2001 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).  There is also no indication that relevant service department records have been added to the file since the last decision.  38 C.F.R. § 3.156(c) (2012).

The basis of the August 2001 rating decision declining to reopen the Veteran's claim for service connection was that the April 2001 QTC examination report did not reveal a diagnosis with respect to the right knee.  

The Veteran subsequently requested that her claim for service connection for a right knee disability be reopened in September 2005.  

To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  The credibility of the new evidence is presumed for the purpose of determining whether the new evidence is material.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence associated with the claims file since the August 2001 rating decision decision includes treatment records from Fort McPherson Army Hospital and Lawrence Joel Army Health Clinic and Emory Healthcare-Crawford Long Hospital records, private treatment records, and the Veteran's statements and hearing testimony.  The September 2005 magnetic resonance imaging (MRI) results show a diagnosis of mild degenerative joint disease with small joint effusion of the right knee.  This evidence is new because it was not considered at the time of the August 2001 rating decision.  The evidence is material as it indicates that the Veteran has a current disability of the right knee and the evidence raises a reasonable possibility of substantiating the Veteran's claim, as an examination would be required to assess the etiology of the right knee disability.  Therefore, the Board finds that new and material evidence has been submitted with respect to the issue of entitlement to service connection for a right knee disability and the claim is reopened.


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for a right knee disability is reopened, and to that extent only, the appeal is granted.


REMAND

As noted above, the Board has found that new and material evidence has been submitted to reopen the Veteran's previously denied claim of service connection for a right knee disability.  The Board also finds that additional development of the Veteran's currently reopened claim is necessary before it can be adjudicated on the merits.

First, the Veteran testified that she recently started to go to VA for medical treatment, but did not specify which facility.  In addition, she also mentioned receiving private medical treatment from Dr. Mackinani (spelled phonetically) and Dr. Michelle Huggins; however, records from the identified physicians are not associated with the claims file.  Therefore, on remand, the Veteran should be asked to identify where she receives VA medical treatment and to submit a release form for each health care provider from whom she has sought treatment for her right knee disability so that VA can attempt to obtain the records on her behalf.  

In addition, the Board finds that the Veteran must be provided a new VA examination.  The record reveals that the Veteran was provided a QTC examination in April 2001.  The examination report shows that there was no pathology of the right knee to render a diagnosis.  The MRI results at that time revealed no evidence of an acute osseous injury or significant degenerative change of the right knee.  The examiner did not provide an opinion as to etiology of the Veteran's claimed right knee disability.  Since that time, the September 2005 MRI results show that the Veteran has been diagnosed with degenerative joint disease of the right knee.  Under 38 C.F.R. § 3.159(c)(4), a VA examination or opinion is necessary if the evidence of record: contains competent evidence that the Veteran has a current disability, or persistent or recurrent symptoms of disability; establishes that the Veteran suffered an event, injury or disease in service; indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  As noted above, the Veteran has a current right knee disability.  In addition, the service treatment records show that the Veteran complained of right knee pain in March 1989 and August 1996.  She has reported that she has experienced knee pain since separation from active service.  Therefore, the low threshold standard for a VA examination is satisfied by the treatment in service and since service along with the Veteran's statements regarding continuity of symptomatology.  On remand, the Veteran should be scheduled for a VA examination with respect to her claim for service connection for a right knee disability.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask her to identify all VA and non-VA clinicians who treated her right knee disability to include Dr. Mackanini (spelled phonetically and Dr. Michelle Huggins.  Obtain all VA treatment records as identified by the Veteran.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  Any negative should be included in the claims file and the Veteran should be notified of any negative response. 

2.  Thereafter, the Veteran should be provided a VA examination to ascertain the nature and etiology of any right knee disability present.  The claims file should be made available to and reviewed by the examiner in connection with the examination.  Any tests deemed medically advisable should be accomplished.  

For any right knee disability diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any right knee disability is caused by service or is related to service.

A complete rationale should be given for any opinion provided.

3.  Notify the Veteran that it is her responsibility to report for the examination and to cooperate in the development of the claim; and that the consequences for failure to report for a VA examination without good cause may include denial of her claim.  38 C.F.R. §§ 3.158, 3.655.

4.  After completion of the above, the RO/AMC should review the record since the August 2008 Statement of the Case and determine if service connection may be granted.   The Veteran and her representative should be furnished an appropriate SSOC and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


